Judgment, Supreme Court, New York County (Carol E. Huff, *436J.), entered February 8, 2013, annulling respondent’s determination, dated April 4, 2012, which denied petitioner’s application for release on parole, and remanding the matter for a de novo hearing and determination, unanimously reversed, on the law, without costs, the petition denied, the determination reinstated, and the proceeding brought pursuant to CPLR article 78 dismissed.
Respondent’s denial of petitioner’s application for parole was rational (see Matter of Silmon v Travis, 95 NY2d 470, 476 [2000]). The record demonstrates that respondent considered the required statutory factors and adequately set forth its reasons for the denial, which include its conclusion that petitioner’s release would “tend to deprecate the seriousness of the instant offense(s) and undermine respect for the law” (see Executive Law § 259-i [2] [c] [A]; Matter of Silmon, 95 NY2d at 476). While “less detailed than it might be, [the determination] is not merely ‘conclusory’ ” (see Matter of Siao-Pao v Dennison, 11 NY3d 777, 778 [2008]). Concur — Mazzarelli, J.P., Acosta, Saxe, Freedman and Clark, JJ.